DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 10/06/2021.  Claims 2-6, 8, and 12-21 are pending.  Claim 2 is independent.  Claims 1, 7, and 9-11 have been canceled.
Examiner’s Note on AIA  status
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/779,802, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tissue penetrating element” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 8, 12-14 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al.’279 (US Pub. No.: 2010/0228279) in view of Glaser et al. (US Pub. No.: 2005/0234543).
Regarding claims 2, 4, 5, 8, 12-14, 17, 18, and 21, Miles’279 discloses, in one embodiment, a left atrial appendage occlusion device (350, Figs. 8 and 9), comprising: an expandable body (foam layer of 352, Figs 8 and 9 and Para. [0054]) having a proximal, occlusive end (the end near 370, Fig. 9) for facing a 
Miles’279 further teaches in another embodiment (Fig. 3C) that an expandable body can be any other suitable shapes, such as cylindrical shape in an unconstrained expansion with the open cell foam sidewall being cylindrical (tissue growth member 40 may exhibit various shapes, for example a cylinder, Para. [0031] and Fig. 3C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of device of Miles’279 shown in Figs. 8-14 and 19 to be cylindrical or any other shapes with the expandable body being cylindrical in shape or any other shapes in an unconstrained expansion with the open cell foam sidewall being cylindrical as taught by Miles’279 in order to accommodate shape or structure of the site (e.g. site having cylindrical shape) being occluded.
Glaser teaches, in the same field of endeavor (left atrial appendage occlusion device), a left atrial appendage occlusion device comprising a self-expandable stent (self expanding stent 40, Fig. 7 and Para. [0026]) carried within an expandable body (expandable body of plug, Figs. 6-7 and Paras. [0025][-0026]); wherein the stent 
Before the effective filing date of the claimed invention, it would have been obvious to modified the stent/frame of Miles’279 to be a stent comprising a plurality of zig-zag struts defining a plurality of apexes including a plurality of distal apexes formed by vertices of adjacent pairs of the zig-zag struts at a distal-most end of the stent; wherein the stent comprises a plurality of proximal apexes as taught by Glaser in order to obtain the advantage of allowing the stent to apply a radial force more evenly onto the expandable body to expand the expandable body and/or to obtain a stronger stent frame. 
Regarding claim 20, Miles’279 discloses substantially all the limitations of the claims in the embodiment shown in Figures 8-14 and 19 of Miles’279 in view of Glaser as taught above but fails to disclose that the expandable body can be compressed within a delivery catheter having an inside diameter of no more than about 20F and the expandable body can self-expand to a diameter of at least about 25 mm when released from the delivery catheter.
Miles’279 further, in another embodiment (Fig. 3C), teaches that the tissue member 40 may be configured and confined within the narrow configuration of a catheter and when release from the catheter, self-expand to a larger configuration .
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al.’279 (US Pub. No.: 2010/0228279) in view of Glaser et al. (US Pub. No.: 2005/0234543) as applied to claims 2 and 5 above, respectively, and further in view of van der Burg et al. (US Pub. No.: 2005/0004652).
Regarding claims 3 and 6, Miles’279 in view of Glaser discloses substantially all the limitations of the claims as taught above but fails to disclose that the covering comprises a mesh. 
van der Burg teaches, in the same field of endeavor (left atrial appendage occlusion device), an ePTFE covering (15, Fig. 34A and Para. [0086]) comprising a mesh (Para. [0111]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the covering of Miles’279 in view of Glaser to be a mesh as taught by van der Burg in order to obtain the advantage of facilitating tissue in-growth onto the occlusion device. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al.’279 (US Pub. No.: 2010/0228279) in view of Glaser et al. (US Pub. No.: 2005/0234543) as applied to claim 2 above, and further in view of Miles et al.’249 (US Pub. No.: 2009/0112249).
Regarding claims 15 and 16, Miles’279 in view of Glaser discloses substantially all the limitations of the claims as taught above but fails to disclose that the left atrial appendage occlusion device further comprises at least one anchor comprising a tissue penetrating element.
Miles’249 teaches, in the same field of endeavor, a left atrial appendage occlusion device (200, Fig. 7) comprising at least anchor (the barbs or anchors that pierce through the tissue, Fig. 7.  Also see 116 in Fig. 1B) that comprises a tissue penetrating element (the barb or anchor that pierce through the tissue, Fig. 7).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the left atrial appendage occlusion device of Miles’279 in view of Glaser to include at least one anchor comprising a tissue penetrating element as taught by Miles’249 in order to prevent migration of the device out of the left atrial appendage (Miles’249, Para. [0047])
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al.’279 (US Pub. No.: 2010/0228279) in view of Glaser et al. (US Pub. No.: 2005/0234543) as applied to claim 2 above, and further in view of Datta et al. (US Pat. No.: 7,803,395).

Datta teaches, in the same field of endeavor (implantable device comprising foam), an expandable body (at least Col. 50, lines 30-67) comprise polycarbonate-polyurethane urea foam (at least Col. 10, lines 58-67 and claim 3).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foam material of the expandable body of Miles’279 in view of Glaser to be polycarbonate-polyurethane urea foam as taught by Datta, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Response to Arguments
Applicant’s arguments with respect to claims 2-6, 8, and 12-21 have been considered but are moot in view of new ground(s) of rejection.  
In response to the argument(s) on the priority and AIA  status, applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/779,802, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 61/779,802, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the limitations in claim 2, such as “a self-expandable stent carried within the expandable body wherein the foam sidewall extends distally beyond the stent at least in a deployed configuration such that following implantation the foam sidewall forms a distal-most end of the device and provides a cushion between the stent and the left atrial appendage, the stent comprising a plurality of zig-zag struts defining a plurality of apexes including a plurality of distal apexes formed by vertices of adjacent pairs of the zig-zag struts at a distal-most end of the stent; and a thromboresistent covering on at least a portion of the expandable body.”  Therefore, the effective filing date of claims 2-6, 8, and 12-21 is determined to be 03/10/2014 which is the filing date of US App# 14/203,187.
	Therefore, this applicant is examined under the first inventor to file provisions of the AIA .
Conclusion                                                                                                  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JING RUI OU/Primary Examiner, Art Unit 3771